1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAUL ARELLANO, JR.,                                  Case No. 14cv2401-MMA (JLB)
12                                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S
13   v.                                                   MOTION TO REOPEN CASE
14   E. OJEDA, et al.,
                                     Defendants.          [Doc. No. 113]
15
16
17
18
19
20         Plaintiff Raul Arellano, Jr. is a state prisoner proceeding pro se in this civil rights
21   action filed pursuant to the Civil Rights Act, 42 U.S.C. § 1983. On December 2, 2019,
22   the Court granted summary judgment in favor of Defendants based on qualified
23   immunity, and the Clerk of Court entered judgment accordingly. See Doc. Nos. 105, 106.
24   Plaintiff now moves to reopen the case. See Doc. No. 113. Plaintiff contemporaneously
25   moves for reconsideration and relief from judgment pursuant to Federal Rule of Civil
26   Procedure 59(e). See Doc. No. 114. The reasons set forth in support of Plaintiff’s motion
27   to reopen the case are more properly considered in relation to his pending motion for
28   reconsideration.

                                                      1
                                                                                  14cv2401-MMA (JLB)
1          Accordingly, the Court DENIES Plaintiff’s motion to reopen the case without
2    prejudice. The Court will consider the arguments raised therein when ruling via separate
3    written order on Plaintiff’s request for relief from judgment pursuant to Rule 59(e).
4          IT IS SO ORDERED.
5    DATE: January 7, 2020                  _______________________________________
                                            HON. MICHAEL M. ANELLO
6
                                            United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               14cv2401-MMA (JLB)
